 1

 2

 3

 4

 5

 6

 7

 8

 9
                       UNITED STATES DISTRICT COURT
10                    EASTERN DISTRICT OF CALIFORNIA
11
     JORGE ALMANZAR, on behalf of               CASE NO.: 2:20-cv-00699-TLN-KJN
12   herself and all others similarly situated,
13                                              CLASS AND PAGA REPRESENTATIVE
                     Plaintiff,                 ACTION
14   v.
15
                                                ORDER GRANTING JOINT
     HOME DEPOT U.S.A., INC., a                 STIPULATION TO CONTINUE CASE
16
                                                MANAGEMENT DATES DUE TO
     Delaware Corporation,                      MEDIATION
17               Defendant.               Complaint Filed: April 3, 2020
18                                        Trial Date: None
19
                                          District Judge: Hon. Troy L. Nunley
                                          Magistrate Judge: Hon. Kendall J. Newman
20

21

22

23

24

25

26

27

28                Almanzar v. Home Depot U.S.A., Inc., Case No. 2:20-cv-00699-TLN-KJN
                     Order Granting Joint Stipulation to Continue Case Management Dates
                                                                        Due to Mediation
1
                                              ORDER
2
           Having read and considered the Joint Status Report Regarding Mediation, and
3
     Stipulation to Continue Case Management Dates Due to Mediation, and good cause
4
     appearing, the Court hereby orders as follows:
5
        1. The parties’ deadline to Complete Phase I Discovery is continued to December 13,
6
           2021;
7
        2. The parties’ deadline to Disclose Expert Witnesses is continued to December 13,
8
           2021;
9
        3. The parties’ deadline to Complete Designation of Supplemental Expert Witnesses
10
           is continued to January 31, 2022; and,
11
        4. Plaintiff’s deadline to file his Motion for Class Certification is February 9, 2022.
12
13
     IT IS SO ORDERED.
14
15
     Date: April 30, 2021
16
                                                             Troy L. Nunley
17                                                           United States District Judge
18
19
20
21
22
23
24
25
26
27
                                               1
28                  Almanzar v. Home Depot U.S.A., Inc., Case No. 2:20-cv-00699-TLN-KJN
                       Order Granting Joint Stipulation to Continue Case Management Dates
                                                                          Due to Mediation
